Banke, Chief Judge.
Appellant Ulysses Franklin filed a direct appeal to this court from an apparent misdemeanor conviction rendered against him by the Recorder’s Court of the City of Albany. (The order of the lower court does not actually appear in the record forwarded to this court.)
The proper method for obtaining review of a decision of a recorder’s court is either by direct appeal to the superior court, in the case of traffic violations (OCGA § 40-13-28), or by application for cer-tiorari to the superior court. (OCGA §§ 5-4-1, 5-4-3). See City of Adairsville v. Barton, 159 Ga. App. 810 (285 SE2d 581) (1981). This court does not have jurisdiction over a direct appeal from the decision of the Recorder’s Court of the City of Albany. See Ga. L. 1923, pp. 370, 397; Ferrell v. State, 160 Ga. App. 881 (289 SE2d 3) (1982).

Appeal dismissed.


McMurray, P. J., and Benham, J., concur.